Citation Nr: 1544548	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-04 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for costochondritis.

2.  Entitlement to service connection for narcolepsy.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty for training from October 1995 to March 1996 and on active duty from December 2003 to February 2005.  She also had service in the Army Reserve, which appears to have begun in 1995 and may be ongoing to the present.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for costochondritis, narcolepsy, a bilateral shoulder disorder, and a low back disorder.  She has reported that costochondritis and the disorders affecting her shoulders and low back began in April 2004 and that narcolepsy began in February 2005.  See VA Forms 21-526.  In a May 2009 VA Form 21-4138, the Veteran reported that she had complaints of fatigue on active duty but brushed them off because she has the sickle cell trait, and that she was not given a polysomnogram until April 2008.  In a 2009 statement, the Veteran reports that while narcolepsy may have been an undiagnosed pre-existing condition, the occurrence of uncontrollable sleep disruptions during the day increased dramatically after returning from Iraq.  See also May 2009 VA Form 21-4138.  

Records dated during the Veteran's period of active duty training show that she was seen on two occasions in February 1996 with complaints of lightheadedness; the assessment was fatigue/sleepiness.  Records dated before the Veteran's period of active duty service document that she was assessed with a sleep disorder in April 2003 but that a May 2003 polysomnogram was normal.  Service treatment records dated during the Veteran's period of active duty service document an assessment of costochondritis in April 2004 and May 2004.  In January 2005, the Veteran reported back pain and in February 2005, muscle and joint pain was reported.  Records dated after the Veteran's period of active duty service indicate that she was diagnosed with narcolepsy with severe sleepiness in April 2008 and narcolepsy and organic REM sleep behavior disorder in February 2009.  The Veteran has also been seen with complaints related to her low back, left upper back/shoulder, and right upper shoulder.  VA treatment records document shoulder arthralgia as an active problem.  A March 2010 VA x-ray of the lumbosacral spine contained an impression of minimal dextrocurvatrure of the lower thoracic and upper lumbar spine, which may be in part positional; minimal facet joint degenerative changes within the lower lumbar spine.  There is no indication from the current evidence of record that the Veteran has been diagnosed with costochondritis.  

Review of VA treatment records document that the Veteran reported serving in the Reserve beginning in 1995; in July 2010 she reported that she was still in the Reserve and there is documentation of training days in 2011.   See VA Form 21-8951.  Although the Board acknowledges that Reserve duty records are in the paper claims file, it appears that the Veteran submitted these records herself.  There is no indication that VA has attempted to verify her Reserve service or obtain relevant records from the Veteran's unit (which was reported as 302ND TB located at Fort Eustis, Virginia in the May 2008 VA Form 21-526).  This must be accomplished on remand.  

VA examinations should also be scheduled in conjunction with the claims for service connection for narcolepsy and a low back disorder given the in-service and post-service evidence of record.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the Veteran's service in the Army Reserve.  It is noted that the Veteran has reported her unit to be 302ND TB located at Fort Eustis, Virginia.  

Complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records, should be obtained for her Reserve service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

2.  Schedule the Veteran for an appropriate VA examination in conjunction with her claim for narcolepsy.  The examiner must review the claims file and any relevant electronic medical records.  Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's narcolepsy had its onset during active duty training (from October 1995 to March 1996) or active service (from December 2003 to February 2005) or is related to any in-service disease, event, or injury.

In providing this opinion, the VA examiner must consider the February 1996 service treatment records showing that the Veteran was seen with complaints of lightheadedness and assessed with fatigue/sleepiness; and the Veteran's assertions that the occurrence of uncontrollable sleep disruptions during the day increased dramatically after her tour of duty in Iraq.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Schedule the Veteran for an appropriate VA examination in conjunction with her claim for a low back disorder.  The examiner must review the claims file and any relevant electronic medical records.  Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner must identify all current low back disorders and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current low back disorder had its onset during active service (from December 2003 to February 2005) or is related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

